82 So.3d 1201 (2012)
Eddie Charles WILKERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-3628.
District Court of Appeal of Florida, First District.
March 20, 2012.
Nancy A. Daniels, Public Defender, Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the trial court's finding that Appellant violated certain terms of his probation and the judgment and sentence imposed thereafter. The cause is remanded with directions to enter a corrected order *1202 revoking probation to conform with the trial court's oral pronouncements. See Robinson v. State, 963 So.2d 339 (Fla. 1st DCA 2007) (affirming appellant's probation revocation, but remanding with directions to enter a corrected order conforming to the trial court's oral pronouncements).
At the conclusion of the probation revocation hearing, the trial court orally pronounced its findings that Appellant willfully violated Conditions (1), (3), (5), (15), and (20) of his probation. The court's written order, however, indicates the court found Appellant also violated Conditions (2), (10), and (12), for which the court made no findings. Accordingly, the revocation of Appellant's probation is affirmed, but the cause is remanded with directions to enter a corrected order conforming to the trial court's oral pronouncements.
AFFIRMED, but REMANDED with directions consistent with this opinion.
DAVIS, THOMAS, and RAY, JJ., concur.